Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 4, 1994, convicting defendant, after nonjury trial, of manslaughter in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt where the testimony established that he possessed and pointed a handgun at the victim’s head, and discharged the weapon in reckless disregard of the victim’s life. While there was some inconsistent testimony, we find the evidence in the record sufficient to convict the defendant of the crimes charged.
*403We perceive no abuse of discretion in sentencing. Concur— Murphy, P. J., Rubin, Ross, Asch and Tom, JJ.